DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-12 and 18-16 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that the cited reference does not teach the special technical feature.  This is not found persuasive because the point is moot in view of the current rejection.
The requirement is still deemed proper and is therefore made FINAL.

	3.	Claims 13-15 are directed to a non-elected invention and are hereby withdrawn.  Claims 3-8 and 16-18 are directed toward non-elected species and are withdrawn.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/31/2020 and 12/29/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2006/0078741 A1) to Ramalingam, JR.  (hereinafter Ramalingam) in view of (US 6,849,591 B1) to Boeckh et al.  (hereinafter Boeckh).
	Ramalingam is directed to microencapsulated catalysts that includes tertiary amines.  Ramalingam discloses at paragraph [0007] that the invention is directed toward a microencapsulated catalyst.  Ramalingam discloses at paragraph [0044] that the microencapsulated catalysts may be a acyclic tertiary amine that reads on Applicants elected species.  Ramalingam discloses at paragraph [0048] that the microencapsulated catalysts may be an organic metal salt.  Ramalingam discloses at paragraph [0050] that the microencapsulated catalysts may be coated with any suitable 
	Boeckh is directed to microencapsulated hydrophobic core materials.  Ramalingam and Boeckh are both directed to microencapsulated hydrophobic core materials and therefore are analogous art.    Boeckh teaches at (C2, L66) that the microencapsulated hydrophobic core materials can be a polymer.  Boeckh teaches at (C3, L3) that the microencapsulated hydrophobic core materials can be a polymer that is emulsified in water.  Boeckh teaches at (C4, L33) that the microencapsulated hydrophobic core materials can be a polymer in mixture with active ingredients.      Boeckh teaches at (C5, L60) that the microencapsulated shell materials can be a copolymer of acrylic anhydride that reads on Applicants elected species.  Boeckh teaches at (C5, L66) that the microencapsulated shell materials can be a copolymer formed with the reaction with an unsaturated dicarboxylic acid having preferably 4-12 carbon atoms that reads on Applicants C3-C12 carboxylic acids.   One skilled in the art would be motivated to modify the shell of Ramalingam that encapsulates a hydrophobic tertiary amine catalyst with the shell of Boeckh used to encapsulate forms of hydrophobic cores that specifies useful methods and materials for encapsulation of active hydrophobic substances.  
It would be obvious to one skilled in the art at that time of filing of Ramalingam in view of the teachings of Boeckh to modify the shell for superior performance with a hydrophobic core that forms a prime facie case of obviousness that reads on claims 1-2 and 9-12.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766